

Exhibit 10(hh)-1
AMENDMENT NO. 1


TO


PPL CORPORATION INCENTIVE
COMPENSATION PLAN FOR KEY EMPLOYEES


WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive
Compensation Plan for Key Employees (“Plan”), effective January 1, 1997; and
WHEREAS, the Plan was amended and restated effective January 1, 2003; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:


I.    Effective January 1, 2005, Section 7, paragraphs B and C are amended to
read:


SECTION 7.  RESTRICTED STOCK, RESTRICTED STOCK UNITS.
B.    Restriction Period. At the time a Restricted Stock or Restricted Stock
Units Award is granted, CLC shall establish a Restriction Period applicable to
such Award which shall be not less than three years. Each Restricted Stock or
Restricted Stock Units Award may have a different Restriction Period. All
Restricted Stock Units granted after December 31, 2004 shall have a mandatory
Restriction Period, if the Restriction Period has not lapsed as of the day prior
to a termination of employment, of six calendar months from the day of
termination of employment.
Notwithstanding the other provisions of this Section 7: (i) in the event of a
Change in Control, the Restriction Periods on all Restricted Stock Awards
previously granted shall lapse and in the event of a "Change in ownership or
effective control" as defined by Treasury Regulations under Code Section
409A(a)(2)(A)(v), the Restriction Periods on all Restricted Stock Units shall
lapse, and (ii) apart from a Change in Control, CLC is authorized in its sole
discretion to accelerate the time at which any or all of the restrictions on all
or any part of a Restricted Stock Award shall lapse or to remove any or all of
such restrictions whenever CLC may decide that changes in tax or other laws or
other circumstances arising after the granting of a Restricted Stock Award make
such action appropriate. CLC may, in its discretion, authorize a deferral of
stock award gains program which covers any Restricted Stock Units prior to the
end of the Restriction Period or any unexercised Options. If CLC does so
authorize such a program, a Participant may defer receipt of Common Stock as
permitted under that program. The program if authorized, shall not permit a
deferral of gain to be elected less than 12 months from the end of the
Restriction Period, and shall impose a mandatory five-year delay on the receipt
of Common Stock if deferral is elected.
C.    Forfeiture or Payout of Award. During the Restriction Period, Restricted
Stock or Restricted Stock Units Awards are subject to forfeiture or payout
(i.e., removal of restrictions) as indicated for each of the following events:
(i)  Termination - In this event, the Restricted Stock or Restricted Stock Units
Award will be completely forfeited.
(ii)  Retirement - In this event, Restricted Stock will be completely forfeited,
but payout of the Restricted Stock Units Award will be made with complete
removal of restrictions, but, for Restricted Stock Units granted after December
31, 2004, six calendar months after the last day of employment, if the
Participant is eligible for and actually receives retirement benefits. If
retirement or severance benefits are payable under a separation program or
policy, the restrictions will be modified, but only in accordance with the
express terms of such separation program or policy, and in the absence of such
express terms there shall be a complete forfeiture of Restricted Stock or
Restricted Stock Units.
(iii)  Disability - In this event, payout of the Restricted Stock or Restricted
Stock Units Award will be prorated as if the Participant had maintained active
employment until age 65, but payout of the Restricted Stock Units granted after
December 31, 2004 shall not be made until six calendar months after the last day
of employment, unless the Participant is "disabled" within the meaning of Code
Section 409A(a)(2)(C).
(iv)  Death - In this event, payout of the Restricted Stock or Restricted Stock
Units Award will be prorated as if the Participant had maintained active
employment until age 65, and will be made to the Beneficiary.
 
 
 
(v)  Conversions between Restricted Stock and Restricted Stock Units. CLC has
the discretion to convert with the consent of the Participant any or all
Restricted Stock into Restricted Stock Units of equivalent value, and to convert
any or all Restricted Stock Units into Restricted Stock of equivalent value,
prior to the end of the applicable Restriction Period, but a conversion of
Restricted Stock Units into Restricted Stock shall not be implemented less than
12 months prior to the end of the applicable Restriction Period, and the new
Restriction Period shall lapse at least 5 years after the end of the old
Restriction Period. Upon any such conversion, the Restricted Stock or Restricted
Stock Units so converted will be completely forfeited, and the Participant shall
have the rights with respect to Restricted Stock, Restricted Stock Units and
Dividend Equivalents (if applicable) as may be specified in the conversion
notice.
Notwithstanding anything in this Section 7C to the contrary, in the event that
prior to any payout of Common Stock a Participant described in this Section 7C
violates any noncompete agreements between Participant and PPL Corporation or an
Affiliated Company, his Restricted Stock or Restricted Stock Units Award, and
any Dividend Equivalents, will be completely forfeited.
In any instance where payout of a Restricted Stock or Restricted Stock Units
Award is to be prorated, CLC may choose in its sole discretion to provide the
Participant (or the Participant's Beneficiary) with the entire Award rather than
the prorated portion thereof.
Any Restricted Stock which is forfeited hereunder will be transferred to PPL
Corporation.


               II.       Except as provided for in this Amendment No. 1, all
other provisions of the Plan shall remain in full force and effect.


IN WITNESS WHEREOF, this Amendment No. 1 is executed this         day of
February, 2006.


PPL Services Corporation




By: _______________________________
Ronald Schwarz
Vice President-Human Resources